DETAILED ACTION
Claims 1-12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 5/20/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xidian (CN 105610709, cited on IDS dated 8/6/2020 – machine translation used by examiner is cited on PTO-892).
As per claim 1, Xidian et al. teach a data communication method applied to a data communications network comprising a plurality of pods and a core layer, wherein each of the plurality of pods comprises an aggregation layer that comprises a plurality of aggregation nodes, and the core layer comprises a plurality of core nodes [Xidian, fig. 1, pg. 2, ¶ 03,“​Reference is made to FIG. 1, the invention discloses an SDN-based large-stream load balancing system, wherein K is an even number, in this example, K = 6, but is not limited to this data, the POD structure comprises an edge layer switch and a convergence layer switch, each switch in the network is an SDN switch supporting an OPNEA protocol, the link bandwidth in the network is 1 Gbps, the network core layer switch is sequentially marked as Core 1, Core 2, Core 3”, The figure shows a The layout of figure 1 contains an underlay network of a FAT-TREE topology (see pg. 1, ¶ 9). The network includes a number of pods (denoted ‘X’ and ‘Y) and accompanying core nodes (Core1, Core2, Core3), where the core nodes function as the core layer. The pods further contain aggregation (or convergence) and edge layer nodes. The steps of Fig. 2 referenced in the body of the claim are for large stream load balancing in the disclosed system (see pg. 3, ¶ 3).], the method comprising: 
sending, by a first aggregation node in a first pod, data packets of a first data flow to at least one core node in the core layer in a packet based balancing manner [Xidian, pg. 3, ¶s 11-13, “​Step 2: Production and Marking of Large Streams: ​The source end server generates a data stream, and if the accumulated storage amount of the data stream in the server cache exceeds a threshold T, in the present example, the T value is 100 KB, the data packet is marked as a large stream, and the sequence number of the large stream data packet is marked, such as a data packet marked as a large stream in a certain segment, the value of "F, N" is sequentially: "0, 0".. "0, 126", "0, 127", "1, 0".. "1,127", ​The size of the threshold T in step two is set to 10% of the network link bandwidth capacity; the sequence number of the marked large stream data packet is realized by rewriting the sequence number service field F in the source address field of the data packet header and the sequence number field N, the specific rewriting method is that the value of the F field is alternately transformed, the value of the N field is obtained by using the MOD 128 operation, that is, in the initial state, the value of the F field is set to 0, the value of the N field is sequentially increased from 0 to 127, then N is returned to 0, and F is set to 1”, The source end server (which is serviced by a first aggregation node in the pod) generates data packets for a first large data stream. An aggregation node of Pod X receives these packets from the source end server (see fig. 1). The large data stream is directed from the aggregation node toward a core node for forwarding toward the end destination server. The packets of the large data stream contain two sequence numbers (F and N, see pg. 3, ¶ 7).]; 
receiving, by the at least one core node, the data packets of the first data flow, and sending the received data packets to a second aggregation node in a second pod [Xidian, pg. 3, ¶s 19-22, “Step 5: Large flow takes multi-path routing strategy in network core layer. Some of the packets "0, 126", "0, 127", "1, 0" in the large stream pass through the source convergence layer link x to the source aggregation layer switch in turn; The aggregation layer switch sequentially sends it to the core switch Core 1, Core 2, Core 3 according to the arrival order of the large stream data packet. The core layer switch then forwards the large stream of packets to the destination aggregation layer switch”, The core network node routing information from the SDN controller for transmitting the large data stream from Pod X to Pod Y (see pg. 3, ¶ 18). Fig. 1 shows that a core node (Core1, Core2, Core3) may receive packets of the large data stream from the aggregation node in Pod X and forward the packets to an aggregation node in Pod Y.]; and 
receiving, by the second aggregation node, the data packets of the first data flow, and sorting the data packets of the first data flow to obtain the first data flow [Xidian, pg. 3, ¶s 23-28, “​Step 6: Scheduling Large Stream Data Packets in Destination End Convergence Layer Switch Referring to FIG. 3, if a large stream of data packets arrive in the cache queue of the destination end convergence layer switch in the order of "0, 127", "1, 0", "0, 126", the destination aggregation layer switch sequentially performs two comparison on the large stream data packet according to the arrival order of the large flow data packet arrival to complete the scheduling of the large stream data packet, and selects the priority dequeue data packet according to the following comparison rule: 6 ​a) selecting the first two large stream packets entering the destination aggregation layer switch, performing step 6b); 6 ​b) according to whether the value of the sequence number service field F of the selected two large stream data packets is the same, comparing the sequence number field N values of the two large stream data packets as follows:  ​if the value of F is the same, then selecting a data packet with a small N value, executing step 6C);  ​if the value of F is not the same, then selecting a data packet with a large N value”, The aggregation node of Pod Y receives the large data packets from the core nodes. Using sequence numbers (F, N), the aggregation node of Pod Y performs a reordering (or sorting operation).].  
As per claim 2, Xidian et al. teach the data communication method according to claim 1. Xidian et al. also teach wherein each of the plurality of pods further comprises an access layer that comprises a plurality of access nodes; and further comprising before sending the data packets of the first data flow to the at least one core node in the core layer in the packet based balancing manner, sending, by a first access node in the first pod, the data packets contained in the first data flow to the first aggregation node in a flow based balancing manner [Xidian, pg. 3, ¶s 11-13, “​Step 2: Production and Marking of Large Streams: ​The source end server generates a data stream, and if the accumulated storage amount of the data stream in the server cache exceeds a threshold T, in the present example, the T value is 100 KB, the data packet is marked as a large stream, and the sequence number of the large stream data packet is marked, such as a data packet marked as a large stream in a certain segment, the value of "F, N" is sequentially: "0, 0".. "0, 126", "0, 127", "1, 0".. "1,127", ​The size of the threshold T in step two is set to 10% of the network link bandwidth capacity; the sequence number of the marked large stream data packet is realized by rewriting the sequence number service field F in the source address field of the data packet header and the sequence number field N, the specific rewriting method is that the value of the F field is alternately transformed, the value of the N field is obtained by using the MOD 128 operation, that is, in the initial state, the value of the F field is set to 0, the value of the N field is sequentially increased from 0 to 127, then N is returned to 0, and F is set to 1”, The source end server (which is serviced by a first aggregation node in the pod) generates data packets for a first large data stream. An aggregation node of Pod X receives these packets from the source end server (see fig. 1). The large data stream is directed from the aggregation node toward a core node for forwarding toward the end destination server. The steps of Fig. 2 referenced in the body of the claim are for large stream load balancing in the disclosed system (see pg. 3, ¶ 3).].  
As per claim 3, Xidian et al. teach the data communication method according to claim 1. Xidian et al. also teach wherein each of the plurality of pods further comprises an access layer, comprising a plurality of access nodes; and further comprising: 
before sending the data packets of the first data flow to the at least one core node in the core layer in the packet based balancing manner, sending, by a first access node in the first pod, data packets contained in a second data flow to at least two aggregation nodes in the first pod in a packet based balancing manner, wherein the at least two aggregation nodes comprise the first aggregation node and the second data flow comprises at least two first data flows [Xidian, pg. 3, ¶s 11-13, “​Step 2: Production and Marking of Large Streams: ​The source end server generates a data stream, and if the accumulated storage amount of the data stream in the server cache exceeds a threshold T, in the present example, the T value is 100 KB, the data packet is marked as a large stream, and the sequence number of the large stream data packet is marked, such as a data packet marked as a large stream in a certain segment, the value of "F, N" is sequentially: "0, 0".. "0, 126", "0, 127", "1, 0".. "1,127", ​The size of the threshold T in step two is set to 10% of the network link bandwidth capacity; the sequence number of the marked large stream data packet is realized by rewriting the sequence number service field F in the source address field of the data packet header and the sequence number field N, the specific rewriting method is that the value of the F field is alternately transformed, the value of the N field is obtained by using the MOD 128 operation, that is, in the initial state, the value of the F field is set to 0, the value of the N field is sequentially increased from 0 to 127, then N is returned to 0, and F is set to 1”, The source end server (which is serviced by a first aggregation node in the pod) generates data packets for a first large data stream. An aggregation node of Pod X receives these packets from the source end server (see fig. 1). The large data stream is directed from the aggregation node toward a core node for forwarding toward the end destination server. The packets of the large data stream contain two sequence numbers (F and N, see pg. 3, ¶ 7). The teachings of Fig. 1 certainly anticipate the use of multiple large streams simultaneously (see pg. 1, ¶ 3.]; and 
after receiving the data packets of the first data flow, and sorting the data packets of the first data flow to obtain the first data flow, receiving, by a second access node in the second pod, the at least two first data flows sent by at least two aggregation nodes in the second pod, and sorting the at least two first data flows to obtain the second data flow, wherein the at least two aggregation nodes in the second pod comprise the second aggregation node [Xidian, pg. 3, ¶s 23-28, “​Step 6: Scheduling Large Stream Data Packets in Destination End Convergence Layer Switch Referring to FIG. 3, if a large stream of data packets arrive in the cache queue of the destination end convergence layer switch in the order of "0, 127", "1, 0", "0, 126", the destination aggregation layer switch sequentially performs two comparison on the large stream data packet according to the arrival order of the large flow data packet arrival to complete the scheduling of the large stream data packet, and selects the priority dequeue data packet according to the following comparison rule: 6 ​a) selecting the first two large stream packets entering the destination aggregation layer switch, performing step 6b); 6 ​b) according to whether the value of the sequence number service field F of the selected two large stream data packets is the same, comparing the sequence number field N values of the two large stream data packets as follows:  ​if the value of F is the same, then selecting a data packet with a small N value, executing step 6C);  ​if the value of F is not the same, then selecting a data packet with a large N value”, The aggregation node of Pod Y receives the large data packets from the core nodes. Using sequence numbers (F, N), the aggregation node of Pod Y performs a reordering (or sorting operation).].  
As per claim 4, Xidian et al. teach the data communication method according to claim 3. Xidian et al. also teach wherein each data packet of the first and second data flows comprises a first sequence indicator and a second sequence indicator, wherein the first sequence indicator is used to indicate an ordering position of the data packet of the first data flow, and the second sequence indicator is used to indicate an ordering position of the data packet of the second data flow [Xidian, pg. 3, ¶s 23-28, “​Step 6: Scheduling Large Stream Data Packets in Destination End Convergence Layer Switch Referring to FIG. 3, if a large stream of data packets arrive in the cache queue of the destination end convergence layer switch in the order of "0, 127", "1, 0", "0, 126", the destination aggregation layer switch sequentially performs two comparison on the large stream data packet according to the arrival order of the large flow data packet arrival to complete the scheduling of the large stream data packet, and selects the priority dequeue data packet according to the following comparison rule: 6 ​a) selecting the first two large stream packets entering the destination aggregation layer switch, performing step 6b); 6 ​b) according to whether the value of the sequence number service field F of the selected two large stream data packets is the same, comparing the sequence number field N values of the two large stream data packets as follows:  ​if the value of F is the same, then selecting a data packet with a small N value, executing step 6C);  ​if the value of F is not the same, then selecting a data packet with a large N value”, The aggregation node of Pod Y receives the large data packets from the core nodes. Using sequence numbers (F, N), the aggregation node of Pod Y performs a reordering (or sorting operation). F and N may be used to differentiate between the first and second flows.].  
As per claim 5, Xidian et al. teach a data communication method applied to a data communications network that comprising a plurality of pods communicatively connected through a core node, each pod comprising an aggregation layer and an access layer, the aggregation layer comprising a plurality of aggregation nodes, the access layer comprising a plurality of access nodes [Xidian, fig. 1, pg. 2, ¶ 03,“​Reference is made to FIG. 1, the invention discloses an SDN-based large-stream load balancing system, wherein K is an even number, in this example, K = 6, but is not limited to this data, the POD structure comprises an edge layer switch and a convergence layer switch, each switch in the network is an SDN switch supporting an OPNEA protocol, the link bandwidth in the network is 1 Gbps, the network core layer switch is sequentially marked as Core 1, Core 2, Core 3”, The figure shows a The layout of figure 1 contains an underlay network of a FAT-TREE topology (see pg. 1, ¶ 9). The network includes a number of pods (denoted ‘X’ and ‘Y) and accompanying core nodes (Core1, Core2, Core3), where the core nodes function as the core layer. The pods further contain aggregation (or convergence) and edge layer nodes. The steps of Fig. 2 referenced in the body of the claim are for large stream load balancing in the disclosed system (see pg. 3, ¶ 3).], and the method comprising: 
determining, by a first access node, whether a second access node is in a same pod as the first access node, when the first access node receives from a server a data flow whose destination node is the second access node [Xidian, pg. 3, ¶s 11-13, “​Step 2: Production and Marking of Large Streams: ​The source end server generates a data stream, and if the accumulated storage amount of the data stream in the server cache exceeds a threshold T, in the present example, the T value is 100 KB, the data packet is marked as a large stream, and the sequence number of the large stream data packet is marked, such as a data packet marked as a large stream in a certain segment, the value of "F, N" is sequentially: "0, 0".. "0, 126", "0, 127", "1, 0".. "1,127", ​The size of the threshold T in step two is set to 10% of the network link bandwidth capacity; the sequence number of the marked large stream data packet is realized by rewriting the sequence number service field F in the source address field of the data packet header and the sequence number field N, the specific rewriting method is that the value of the F field is alternately transformed, the value of the N field is obtained by using the MOD 128 operation, that is, in the initial state, the value of the F field is set to 0, the value of the N field is sequentially increased from 0 to 127, then N is returned to 0, and F is set to 1”, The source end server (which is serviced by a first aggregation node in the pod) generates data packets for a first large data stream. An aggregation node of Pod X receives these packets from the source end server (see fig. 1). The large data stream is directed from the aggregation node toward a core node for forwarding toward the end destination server. The packets of the large data stream contain two sequence numbers (F and N, see pg. 3, ¶ 7). A routing link may be calculated for a destination in another pod (see pg. 3, ¶s 14-16), and the server address may be used to determine if the destination is within the same Pod (see pg. 3, ¶s 5-6).]; and 
if the second access node is not in the same pod as the first access node, sending, by the first access node, the data flow to a first aggregation node in one pod in a flow based balancing manner [Xidian, pg. 3, ¶s 19-22, “Step 5: Large flow takes multi-path routing strategy in network core layer. Some of the packets "0, 126", "0, 127", "1, 0" in the large stream pass through the source convergence layer link x to the source aggregation layer switch in turn; The aggregation layer switch sequentially sends it to the core switch Core 1, Core 2, Core 3 according to the arrival order of the large stream data packet. The core layer switch then forwards the large stream of packets to the destination aggregation layer switch”, The core network node routing information from the SDN controller for transmitting the large data stream from Pod X to Pod Y (see pg. 3, ¶ 18). Fig. 1 shows that a core node (Core1, Core2, Core3) may receive packets of the large data stream from the aggregation node in Pod X and forward the packets to an aggregation node in Pod Y.]; or if the second access node is in the same pod as the first access node, sending, by the first access node, the data flow to aggregation nodes in one pod in a packet based balancing manner.  
As per claim 6, Xidian et al. teach the data communication method according to claim 5. Xidian et al. also teach further comprising when the first access node sends the data flow to the first aggregation node in one pod in the flow based balancing manner, when the first aggregation node receives the data flow, sending, by the first aggregation node, data packets contained in the data flow to at least one core node in a core layer in a packet based balancing manner [Xidian, pg. 3, ¶s 11-13, “​Step 2: Production and Marking of Large Streams: ​The source end server generates a data stream, and if the accumulated storage amount of the data stream in the server cache exceeds a threshold T, in the present example, the T value is 100 KB, the data packet is marked as a large stream, and the sequence number of the large stream data packet is marked, such as a data packet marked as a large stream in a certain segment, the value of "F, N" is sequentially: "0, 0".. "0, 126", "0, 127", "1, 0".. "1,127", ​The size of the threshold T in step two is set to 10% of the network link bandwidth capacity; the sequence number of the marked large stream data packet is realized by rewriting the sequence number service field F in the source address field of the data packet header and the sequence number field N, the specific rewriting method is that the value of the F field is alternately transformed, the value of the N field is obtained by using the MOD 128 operation, that is, in the initial state, the value of the F field is set to 0, the value of the N field is sequentially increased from 0 to 127, then N is returned to 0, and F is set to 1”, The source end server (which is serviced by a first aggregation node in the pod) generates data packets for a first large data stream. An aggregation node of Pod X receives these packets from the source end server (see fig. 1). The large data stream is directed from the aggregation node toward a core node for forwarding toward the end destination server. The packets of the large data stream contain two sequence numbers (F and N, see pg. 3, ¶ 7).]; sending, by the at least one core node, the received data packets to a second aggregation node in a same pod as the second access node [Xidian, pg. 3, ¶s 19-22, “Step 5: Large flow takes multi-path routing strategy in network core layer. Some of the packets "0, 126", "0, 127", "1, 0" in the large stream pass through the source convergence layer link x to the source aggregation layer switch in turn; The aggregation layer switch sequentially sends it to the core switch Core 1, Core 2, Core 3 according to the arrival order of the large stream data packet. The core layer switch then forwards the large stream of packets to the destination aggregation layer switch”, The core network node routing information from the SDN controller for transmitting the large data stream from Pod X to Pod Y (see pg. 3, ¶ 18). Fig. 1 shows that a core node (Core1, Core2, Core3) may receive packets of the large data stream from the aggregation node in Pod X and forward the packets to an aggregation node in Pod Y.]; sorting the data packets to obtain the data flow when the second aggregation node receives the data packets sent by the at least one core node; and sending, by the second aggregation node, the data flow to the second access node according to an ordering of the data packets of the data flow [Xidian, pg. 3, ¶s 23-28, “​Step 6: Scheduling Large Stream Data Packets in Destination End Convergence Layer Switch Referring to FIG. 3, if a large stream of data packets arrive in the cache queue of the destination end convergence layer switch in the order of "0, 127", "1, 0", "0, 126", the destination aggregation layer switch sequentially performs two comparison on the large stream data packet according to the arrival order of the large flow data packet arrival to complete the scheduling of the large stream data packet, and selects the priority dequeue data packet according to the following comparison rule: 6 ​a) selecting the first two large stream packets entering the destination aggregation layer switch, performing step 6b); 6 ​b) according to whether the value of the sequence number service field F of the selected two large stream data packets is the same, comparing the sequence number field N values of the two large stream data packets as follows:  ​if the value of F is the same, then selecting a data packet with a small N value, executing step 6C);  ​if the value of F is not the same, then selecting a data packet with a large N value”, The aggregation node of Pod Y receives the large data packets from the core nodes. Using sequence numbers (F, N), the aggregation node of Pod Y performs a reordering (or sorting operation).].  
As per claim 7, Xidian et al. teach a data communications network comprising: 
a plurality of pods and a core layer, each of the plurality of pods comprising an aggregation layer, the aggregation layer comprising a plurality of aggregation nodes, and the core layer comprising a plurality of core nodes [Xidian, fig. 1, pg. 2, ¶ 03,“​Reference is made to FIG. 1, the invention discloses an SDN-based large-stream load balancing system, wherein K is an even number, in this example, K = 6, but is not limited to this data, the POD structure comprises an edge layer switch and a convergence layer switch, each switch in the network is an SDN switch supporting an OPNEA protocol, the link bandwidth in the network is 1 Gbps, the network core layer switch is sequentially marked as Core 1, Core 2, Core 3”, The figure shows a The layout of figure 1 contains an underlay network of a FAT-TREE topology (see pg. 1, ¶ 9). The network includes a number of pods (denoted ‘X’ and ‘Y) and accompanying core nodes (Core1, Core2, Core3), where the core nodes function as the core layer. The pods further contain aggregation (or convergence) and edge layer nodes. The steps of Fig. 2 referenced in the body of the claim are for large stream load balancing in the disclosed system (see pg. 3, ¶ 3).]; 
wherein a first aggregation node in a first pod is configured to send data packets of a first data flow to at least one core node in the core layer in a packet based balancing manner [Xidian, pg. 3, ¶s 11-13, “​Step 2: Production and Marking of Large Streams: ​The source end server generates a data stream, and if the accumulated storage amount of the data stream in the server cache exceeds a threshold T, in the present example, the T value is 100 KB, the data packet is marked as a large stream, and the sequence number of the large stream data packet is marked, such as a data packet marked as a large stream in a certain segment, the value of "F, N" is sequentially: "0, 0".. "0, 126", "0, 127", "1, 0".. "1,127", ​The size of the threshold T in step two is set to 10% of the network link bandwidth capacity; the sequence number of the marked large stream data packet is realized by rewriting the sequence number service field F in the source address field of the data packet header and the sequence number field N, the specific rewriting method is that the value of the F field is alternately transformed, the value of the N field is obtained by using the MOD 128 operation, that is, in the initial state, the value of the F field is set to 0, the value of the N field is sequentially increased from 0 to 127, then N is returned to 0, and F is set to 1”, The source end server (which is serviced by a first aggregation node in the pod) generates data packets for a first large data stream. An aggregation node of Pod X receives these packets from the source end server (see fig. 1). The large data stream is directed from the aggregation node toward a core node for forwarding toward the end destination server. The packets of the large data stream contain two sequence numbers (F and N, see pg. 3, ¶ 7).]; 
the at least one core node is configured to receive the data packets of the first data flow, and send the data packets of the first data flow to a second aggregation node in a second pod [Xidian, pg. 3, ¶s 19-22, “Step 5: Large flow takes multi-path routing strategy in network core layer. Some of the packets "0, 126", "0, 127", "1, 0" in the large stream pass through the source convergence layer link x to the source aggregation layer switch in turn; The aggregation layer switch sequentially sends it to the core switch Core 1, Core 2, Core 3 according to the arrival order of the large stream data packet. The core layer switch then forwards the large stream of packets to the destination aggregation layer switch”, The core network node routing information from the SDN controller for transmitting the large data stream from Pod X to Pod Y (see pg. 3, ¶ 18). Fig. 1 shows that a core node (Core1, Core2, Core3) may receive packets of the large data stream from the aggregation node in Pod X and forward the packets to an aggregation node in Pod Y.]; and 
the second aggregation node is configured to receive the data packets of the first data flow, and sort the data packets of the first data flow to obtain the first data flow [Xidian, pg. 3, ¶s 23-28, “​Step 6: Scheduling Large Stream Data Packets in Destination End Convergence Layer Switch Referring to FIG. 3, if a large stream of data packets arrive in the cache queue of the destination end convergence layer switch in the order of "0, 127", "1, 0", "0, 126", the destination aggregation layer switch sequentially performs two comparison on the large stream data packet according to the arrival order of the large flow data packet arrival to complete the scheduling of the large stream data packet, and selects the priority dequeue data packet according to the following comparison rule: 6 ​a) selecting the first two large stream packets entering the destination aggregation layer switch, performing step 6b); 6 ​b) according to whether the value of the sequence number service field F of the selected two large stream data packets is the same, comparing the sequence number field N values of the two large stream data packets as follows:  ​if the value of F is the same, then selecting a data packet with a small N value, executing step 6C);  ​if the value of F is not the same, then selecting a data packet with a large N value”, The aggregation node of Pod Y receives the large data packets from the core nodes. Using sequence numbers (F, N), the aggregation node of Pod Y performs a reordering (or sorting operation).].  
As per claim 8, Xidian et al. teach the data communications network according to claim 7. Xidian et al. also teach wherein each of the plurality of pods further comprises an access layer comprising a plurality of access nodes, wherein a first access node in the first pod is configured to send the data packets contained in the first data flow to the first aggregation node in a flow based balancing manner [Xidian, pg. 3, ¶s 11-13, “​Step 2: Production and Marking of Large Streams: ​The source end server generates a data stream, and if the accumulated storage amount of the data stream in the server cache exceeds a threshold T, in the present example, the T value is 100 KB, the data packet is marked as a large stream, and the sequence number of the large stream data packet is marked, such as a data packet marked as a large stream in a certain segment, the value of "F, N" is sequentially: "0, 0".. "0, 126", "0, 127", "1, 0".. "1,127", ​The size of the threshold T in step two is set to 10% of the network link bandwidth capacity; the sequence number of the marked large stream data packet is realized by rewriting the sequence number service field F in the source address field of the data packet header and the sequence number field N, the specific rewriting method is that the value of the F field is alternately transformed, the value of the N field is obtained by using the MOD 128 operation, that is, in the initial state, the value of the F field is set to 0, the value of the N field is sequentially increased from 0 to 127, then N is returned to 0, and F is set to 1”, The source end server (which is serviced by a first aggregation node in the pod) generates data packets for a first large data stream. An aggregation node of Pod X receives these packets from the source end server (see fig. 1). The large data stream is directed from the aggregation node toward a core node for forwarding toward the end destination server. The steps of Fig. 2 referenced in the body of the claim are for large stream load balancing in the disclosed system (see pg. 3, ¶ 3).].  
As per claim 9, Xidian et al. teach the data communications network according to claim 7. Xidian et al. also teach wherein each of the plurality of pods further comprises an access layer comprising a plurality of access nodes, wherein a first access node in the first pod is configured to send data packets contained in a second data flow to at least two aggregation nodes in the first pod in a packet based balancing manner, wherein the at least two aggregation nodes comprise the first aggregation node and the second data flow comprises at least two first data flows [Xidian, pg. 3, ¶s 11-13, “​Step 2: Production and Marking of Large Streams: ​The source end server generates a data stream, and if the accumulated storage amount of the data stream in the server cache exceeds a threshold T, in the present example, the T value is 100 KB, the data packet is marked as a large stream, and the sequence number of the large stream data packet is marked, such as a data packet marked as a large stream in a certain segment, the value of "F, N" is sequentially: "0, 0".. "0, 126", "0, 127", "1, 0".. "1,127", ​The size of the threshold T in step two is set to 10% of the network link bandwidth capacity; the sequence number of the marked large stream data packet is realized by rewriting the sequence number service field F in the source address field of the data packet header and the sequence number field N, the specific rewriting method is that the value of the F field is alternately transformed, the value of the N field is obtained by using the MOD 128 operation, that is, in the initial state, the value of the F field is set to 0, the value of the N field is sequentially increased from 0 to 127, then N is returned to 0, and F is set to 1”, The source end server (which is serviced by a first aggregation node in the pod) generates data packets for a first large data stream. An aggregation node of Pod X receives these packets from the source end server (see fig. 1). The large data stream is directed from the aggregation node toward a core node for forwarding toward the end destination server. The packets of the large data stream contain two sequence numbers (F and N, see pg. 3, ¶ 7). The teachings of Fig. 1 certainly anticipate the use of multiple large streams simultaneously (see pg. 1, ¶ 3.]; and 
a second access node in the second pod is configured to receive the at least two first data flows sent by at least two aggregation nodes in the second pod, and sort the at least two first data flows to obtain the second data flow, wherein the at least two aggregation nodes in the second pod comprise the second aggregation node [Xidian, pg. 3, ¶s 23-28, “​Step 6: Scheduling Large Stream Data Packets in Destination End Convergence Layer Switch Referring to FIG. 3, if a large stream of data packets arrive in the cache queue of the destination end convergence layer switch in the order of "0, 127", "1, 0", "0, 126", the destination aggregation layer switch sequentially performs two comparison on the large stream data packet according to the arrival order of the large flow data packet arrival to complete the scheduling of the large stream data packet, and selects the priority dequeue data packet according to the following comparison rule: 6 ​a) selecting the first two large stream packets entering the destination aggregation layer switch, performing step 6b); 6 ​b) according to whether the value of the sequence number service field F of the selected two large stream data packets is the same, comparing the sequence number field N values of the two large stream data packets as follows:  ​if the value of F is the same, then selecting a data packet with a small N value, executing step 6C);  ​if the value of F is not the same, then selecting a data packet with a large N value”, The aggregation node of Pod Y receives the large data packets from the core nodes. Using sequence numbers (F, N), the aggregation node of Pod Y performs a reordering (or sorting operation).]
As per claim 10, Xidian et al. teach the data communications network according to claim 9. Xidian et al. also teach wherein each data packet of the first and second data flows comprises a first sequence indicator and a second sequence indicator, wherein the first sequence indicator is used to indicate an ordering position of the data packet of the first data flow, and the second sequence indicator is used to indicate an ordering position of the data packet of the second data flow [Xidian, pg. 3, ¶s 23-28, “​Step 6: Scheduling Large Stream Data Packets in Destination End Convergence Layer Switch Referring to FIG. 3, if a large stream of data packets arrive in the cache queue of the destination end convergence layer switch in the order of "0, 127", "1, 0", "0, 126", the destination aggregation layer switch sequentially performs two comparison on the large stream data packet according to the arrival order of the large flow data packet arrival to complete the scheduling of the large stream data packet, and selects the priority dequeue data packet according to the following comparison rule: 6 ​a) selecting the first two large stream packets entering the destination aggregation layer switch, performing step 6b); 6 ​b) according to whether the value of the sequence number service field F of the selected two large stream data packets is the same, comparing the sequence number field N values of the two large stream data packets as follows:  ​if the value of F is the same, then selecting a data packet with a small N value, executing step 6C);  ​if the value of F is not the same, then selecting a data packet with a large N value”, The aggregation node of Pod Y receives the large data packets from the core nodes. Using sequence numbers (F, N), the aggregation node of Pod Y performs a reordering (or sorting operation). F and N may be used to differentiate between the first and second flows.].  
As per claim 11, Xidian et al. teach a data communications network comprising: 
a plurality of pods communicatively connected through a core node, each pod comprising an aggregation layer and an access layer, the aggregation layer comprising a plurality of aggregation nodes, and the access layer comprising a plurality of access nodes [Xidian, fig. 1, pg. 2, ¶ 03,“​Reference is made to FIG. 1, the invention discloses an SDN-based large-stream load balancing system, wherein K is an even number, in this example, K = 6, but is not limited to this data, the POD structure comprises an edge layer switch and a convergence layer switch, each switch in the network is an SDN switch supporting an OPNEA protocol, the link bandwidth in the network is 1 Gbps, the network core layer switch is sequentially marked as Core 1, Core 2, Core 3”, The figure shows a The layout of figure 1 contains an underlay network of a FAT-TREE topology (see pg. 1, ¶ 9). The network includes a number of pods (denoted ‘X’ and ‘Y) and accompanying core nodes (Core1, Core2, Core3), where the core nodes function as the core layer. The pods further contain aggregation (or convergence) and edge layer nodes. The steps of Fig. 2 referenced in the body of the claim are for large stream load balancing in the disclosed system (see pg. 3, ¶ 3).], 
wherein a first access node is configured to determine whether a second access node is in a same pod as the first access node, when the first access node receives from a server a data flow whose destination node is the second access node [Xidian, pg. 3, ¶s 11-13, “​Step 2: Production and Marking of Large Streams: ​The source end server generates a data stream, and if the accumulated storage amount of the data stream in the server cache exceeds a threshold T, in the present example, the T value is 100 KB, the data packet is marked as a large stream, and the sequence number of the large stream data packet is marked, such as a data packet marked as a large stream in a certain segment, the value of "F, N" is sequentially: "0, 0".. "0, 126", "0, 127", "1, 0".. "1,127", ​The size of the threshold T in step two is set to 10% of the network link bandwidth capacity; the sequence number of the marked large stream data packet is realized by rewriting the sequence number service field F in the source address field of the data packet header and the sequence number field N, the specific rewriting method is that the value of the F field is alternately transformed, the value of the N field is obtained by using the MOD 128 operation, that is, in the initial state, the value of the F field is set to 0, the value of the N field is sequentially increased from 0 to 127, then N is returned to 0, and F is set to 1”, The source end server (which is serviced by a first aggregation node in the pod) generates data packets for a first large data stream. An aggregation node of Pod X receives these packets from the source end server (see fig. 1). The large data stream is directed from the aggregation node toward a core node for forwarding toward the end destination server. The packets of the large data stream contain two sequence numbers (F and N, see pg. 3, ¶ 7). A routing link may be calculated for a destination in another pod (see pg. 3, ¶s 14-16), and the server address may be used to determine if the destination is within the same Pod (see pg. 3, ¶s 5-6).]; and the 
first access node is further configured to send, if the second access node is not in the same pod as the first access node, the data flow to a first aggregation node in one pod in a flow based balancing manner [Xidian, pg. 3, ¶s 19-22, “Step 5: Large flow takes multi-path routing strategy in network core layer. Some of the packets "0, 126", "0, 127", "1, 0" in the large stream pass through the source convergence layer link x to the source aggregation layer switch in turn; The aggregation layer switch sequentially sends it to the core switch Core 1, Core 2, Core 3 according to the arrival order of the large stream data packet. The core layer switch then forwards the large stream of packets to the destination aggregation layer switch”, The core network node routing information from the SDN controller for transmitting the large data stream from Pod X to Pod Y (see pg. 3, ¶ 18). Fig. 1 shows that a core node (Core1, Core2, Core3) may receive packets of the large data stream from the aggregation node in Pod X and forward the packets to an aggregation node in Pod Y.]; or the first access node is further configured to send, if the second access node is in the same pod as the first access node, the data flow to aggregation nodes in one pod in a packet based balancing manner.  
As per claim 12, Xidian et al. teach the data communications network according to claim 11. Xidian et al. also teach wherein the first aggregation node is configured to send, when receiving the data flow, data packets contained in the data flow to at least one core node in a core layer in a packet based balancing manner [Xidian, pg. 3, ¶s 11-13, “​Step 2: Production and Marking of Large Streams: ​The source end server generates a data stream, and if the accumulated storage amount of the data stream in the server cache exceeds a threshold T, in the present example, the T value is 100 KB, the data packet is marked as a large stream, and the sequence number of the large stream data packet is marked, such as a data packet marked as a large stream in a certain segment, the value of "F, N" is sequentially: "0, 0".. "0, 126", "0, 127", "1, 0".. "1,127", ​The size of the threshold T in step two is set to 10% of the network link bandwidth capacity; the sequence number of the marked large stream data packet is realized by rewriting the sequence number service field F in the source address field of the data packet header and the sequence number field N, the specific rewriting method is that the value of the F field is alternately transformed, the value of the N field is obtained by using the MOD 128 operation, that is, in the initial state, the value of the F field is set to 0, the value of the N field is sequentially increased from 0 to 127, then N is returned to 0, and F is set to 1”, The source end server (which is serviced by a first aggregation node in the pod) generates data packets for a first large data stream. An aggregation node of Pod X receives these packets from the source end server (see fig. 1). The large data stream is directed from the aggregation node toward a core node for forwarding toward the end destination server. The packets of the large data stream contain two sequence numbers (F and N, see pg. 3, ¶ 7).]; the at least one core node is configured to send the received data packets to a second aggregation node in a same pod as the second access node; the second aggregation node is configured to sort the data packets to obtain the data flow when receiving the data packets sent by the at least one core node [Xidian, pg. 3, ¶s 19-22, “Step 5: Large flow takes multi-path routing strategy in network core layer. Some of the packets "0, 126", "0, 127", "1, 0" in the large stream pass through the source convergence layer link x to the source aggregation layer switch in turn; The aggregation layer switch sequentially sends it to the core switch Core 1, Core 2, Core 3 according to the arrival order of the large stream data packet. The core layer switch then forwards the large stream of packets to the destination aggregation layer switch”, The core network node routing information from the SDN controller for transmitting the large data stream from Pod X to Pod Y (see pg. 3, ¶ 18). Fig. 1 shows that a core node (Core1, Core2, Core3) may receive packets of the large data stream from the aggregation node in Pod X and forward the packets to an aggregation node in Pod Y.]; and the second aggregation node is further configured to send the data flow to the second access node according to an ordering of the data packets of the data flow [Xidian, pg. 3, ¶s 23-28, “​Step 6: Scheduling Large Stream Data Packets in Destination End Convergence Layer Switch Referring to FIG. 3, if a large stream of data packets arrive in the cache queue of the destination end convergence layer switch in the order of "0, 127", "1, 0", "0, 126", the destination aggregation layer switch sequentially performs two comparison on the large stream data packet according to the arrival order of the large flow data packet arrival to complete the scheduling of the large stream data packet, and selects the priority dequeue data packet according to the following comparison rule: 6 ​a) selecting the first two large stream packets entering the destination aggregation layer switch, performing step 6b); 6 ​b) according to whether the value of the sequence number service field F of the selected two large stream data packets is the same, comparing the sequence number field N values of the two large stream data packets as follows:  ​if the value of F is the same, then selecting a data packet with a small N value, executing step 6C);  ​if the value of F is not the same, then selecting a data packet with a large N value”, The aggregation node of Pod Y receives the large data packets from the core nodes. Using sequence numbers (F, N), the aggregation node of Pod Y performs a reordering (or sorting operation).].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The reference, Sze et al. (US PG Pub 2020/0236043), teaches multipath transmission/reception, sequencing, and load balancing (see at least figs. 3 and 11).
The reference, Lo et al. (US PG Pub 2019/0158391), teaches a network topology including hosts, Pods (including edge and aggregation layers), and core groups (see fig. 1).
The reference, Sreeramoju (US PG Pub 2016/0191400), teaches flow sequencing (see fig. 3).

The reference Pan (US PG Pub 2014/0362705), teaches load-balancing in data center networks (see figs. 1 and 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL H. MASUR whose telephone number is (571)270-7297.  The examiner can normally be reached on Monday to Friday, 6 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Q Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 6/15/2021
/PAUL H MASUR/Primary Examiner, Art Unit 2464